                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

GEORGE EDWARD SEYMORE,                         )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )           No. 18-2633-JDT-tmp
                                               )
STATE OF TENNESSEE, ET AL.,                    )
                                               )
       Defendant.                              )


                        ORDER DISMISSING COMPLAINT,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On September 13, 2018, Plaintiff George Edward Seymore, who is incarcerated at the

Shelby County Correctional Center in Memphis, Tennessee, filed a pro se civil complaint and a

motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court subsequently issued an

order granting leave to proceed in forma pauperis and assessing the civil filing fee pursuant to

the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.) The Clerk

shall record the Defendant as the State of Tennessee; the Shelby County Criminal Court Clerk’s

Office; and unnamed Criminal Court “judicial officers” in Division IV of the 30th Judicial

District of Tennessee. 1

       Seymore’s allegations are somewhat unorganized, but it appears that he entered a guilty

plea to certain unspecified charges in Division IV of the Criminal Court for the 30th Judicial



       1
         Seymore does not specifically name any judicial officer, the Criminal Court Clerk or
any individual employee of the Clerk’s Office.
District. (ECF No. 1-2 at PageID 7.) Notwithstanding the guilty plea, Seymore now alleges he

was searched pursuant to a warrant that was void because it was issued without a finding of

probable cause made by an authorized judicial official, in violation of the Fourth Amendment.

(Id. at PageID 5.) In allegations that are unclear, Seymore also alleges his due process rights

were violated by “Division 4 court officials and court clerks whom acted outside the scope of

authority.” (ECF No.1 at PageID 2.) The specific actions of those officials and clerks which

allegedly violated his rights are not described, although Seymore refers to a void search warrant

and consent to search waiver forms. (Id.; see also ECF No. 1-2 at PageID 6.)

       Seymore further contends the criminal judgment is void. He alleges the trial court lacked

subject matter jurisdiction because the charging instrument did not comply with mandatory state

statutory provisions. (Id. at PageID 6.) Seymore also alleges the state court did not comply with

Rules 3, 4 and 5 of the Tennessee Rules of Criminal Procedure. (Id. at PageID 7.) He asks for

an evidentiary hearing, immediate release, and monetary damages. (Id. at PageID 9; see also

ECF No. 1 at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting all well-pleaded allegations in

                                                 2
the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). “[P]leadings that . . . are no more than

conclusions, are not entitled to the assumption of truth. While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at

679; see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than

a blanket assertion, of entitlement to relief. Without some factual allegation in the complaint, it

is hard to see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of

the nature of the claim, but also ‘grounds’ on which the claim rests.”).

       “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470 (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally frivolous would

ipso facto fail to state a claim upon which relief can be granted.” Id. (citing Neitzke, 490 U.S. at

328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
       1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for relief.
       Statutes allowing a complaint to be dismissed as frivolous give judges not only
       the authority to dismiss a claim based on an indisputably meritless legal theory,
       but also the unusual power to pierce the veil of the complaint=s factual allegations
       and dismiss those claims whose factual contentions are clearly baseless. Unlike a
       dismissal for failure to state a claim, where a judge must accept all factual
       allegations as true, a judge does not have to accept Afantastic or delusional@ factual
       allegations as true in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891



                                                 3
F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th

Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique

pleading requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not

spelled out in his pleading’” (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975))); Payne v. Sec’y of Treas., 73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua

sponte dismissal of complaint pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court

nor the district court is required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S.

225, 231 (2004) (“District judges have no obligation to act as counsel or paralegal to pro se

litigants.”); Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts from

neutral arbiters of disputes into advocates for a particular party. While courts are properly

charged with protecting the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should pursue.”).

       Seymore’s complaint is filed on the form for actions brought pursuant to 42 U.S.C.

§ 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act or omission taken in such
       officer=s judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable. For the
       purposes of this section, any Act of Congress applicable exclusively to the
       District of Columbia shall be considered to be a statute of the District of
       Columbia.




                                                 4
To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Seymore’s § 1983 claims against the State of Tennessee and any official capacity claims

against a Tennessee state-court judge or judges are barred by sovereign immunity. The Eleventh

Amendment to the United States Constitution provides that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment has been construed to

prohibit citizens from suing their own states in federal court. Welch v. Tex. Dep’t of Highways &

Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart, 131 S. Ct. 1632, 1638

(2011) (“A State may waive its sovereign immunity at its pleasure, and in some circumstances

Congress may abrogate it by appropriate legislation. But absent waiver or valid abrogation,

federal courts may not entertain a private person’s suit against a State.” (citations omitted)).

Tennessee has not waived its sovereign immunity.        See Tenn. Code Ann. § 20-13-102(a).

Moreover, a state is not a person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of

Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989).

       The § 1983 claims against the Shelby County Criminal Court Clerk’s Office are claims

against their employer, Shelby County.      A local government “cannot be held liable solely

because it employs a tortfeasorCor, in other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691



                                               5
(1978); see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of

Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). A municipality cannot be held responsible for a

constitutional deprivation unless there is a direct causal link between a municipal policy or

custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691-92; Deaton v.

Montgomery Cnty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability,

a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep=t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to

distinguish acts of the municipality from acts of employees of the municipality, and thereby make

clear that municipal liability is limited to action for which the municipality is actually

responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v.

Cincinnati, 475 U.S. 469, 479-80 (1986)). Seymore does not allege that he suffered any injury

arising from an unconstitutional policy or custom of Shelby County.

       Although Seymore does not identify any state-court judge by name, judges are absolutely

immune from civil liability in the performance of their judicial functions. Mireles v. Waco, 502

U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363 (1978); Bright v. Gallia Cnty., Ohio,

753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese, 689 F.3d 538, 542 (6th Cir. 2012).

Whether a judge or other official is entitled to absolute immunity in a given case turns on a

“functional” analysis. Harlow v. Fitzgerald, 457 U.S. 800, 810-11 (1982). The “touchstone” for

applicability of absolute judicial immunity is “performance of the function of resolving disputes

between parties, or of authoritatively adjudicating private rights.” Antoine v. Byers & Anderson,

Inc., 508 U.S. 429, 435-36 (1993). The issuance of search warrants is unquestionably within the



                                               6
scope of judicial function. Therefore, any claims against a state-court judge or judges are barred

by judicial immunity.

        Finally, all of Seymore’s claims arise out of his criminal conviction and are premature.

The Supreme Court has held that:

        in order to recover damages for allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would
        render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
        conviction or sentence has been reversed on direct appeal, expunged by executive
        order, declared invalid by a state tribunal authorized to make such determination,
        or called into question by a federal court’s issuance of a writ of habeas corpus, 28
        U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
        sentence that has not been so invalidated is not cognizable under § 1983. Thus,
        when a state prisoner seeks damages in a § 1983 suit, the district court must
        consider whether a judgment in favor of the plaintiff would necessarily imply the
        invalidity of his conviction or sentence; if it would, the complaint must be
        dismissed unless the plaintiff can demonstrate that the conviction or sentence has
        already been invalidated. But if the district court determines that the plaintiff’s
        action, even if successful, will not demonstrate the invalidity of any outstanding
        criminal judgment against the plaintiff, the action should be allowed to proceed,
        in the absence of some other bar to the suit.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnotes omitted). Thus, a prisoner has no

cause of action under § 1983 if the claims in that action hinge on factual proof that would call

into question the validity of an order directing his confinement unless and until any prosecution

is ended in his favor, an existing conviction is set aside, or the confinement is declared illegal.

Heck, 512 U.S. at 481-82; Schilling v. White, 58 F.3d 1081, 1086 (6th Cir. 1995). Seymore does

not allege that any of these events has occurred in his case.

        For all of the foregoing reasons, Seymore’s complaint is subject to dismissal in its

entirety for failure to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944,

951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

                                                 7
(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). Leave to amend is not

required where a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir.

2001) (“We agree with the majority view that sua sponte dismissal of a meritless complaint that

cannot be salvaged by amendment comports with due process and does not infringe the right of

access to the courts.”). In this case, the Court concludes that leave to amend is not warranted.

       In conclusion, the Court DISMISSES Seymore’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend is DENIED.

       Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Seymore in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that lead the

Court to dismiss this case for failure to state a claim also compel the conclusion that an appeal

would not be taken in good faith.        Therefore, it is CERTIFIED, pursuant to 28 U.S.C.

§1915(a)(3), that any appeal in this matter by Seymore would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Seymore

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th

Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets

out specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Seymore is

instructed that if he wishes to take advantage of the installment procedures for paying the

appellate filing fee, he must comply with the procedures set out in the PLRA and McGore by



                                                 8
filing an updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Seymore, this is the

first dismissal2 of one of his cases as frivolous or for failure to state a claim. This “strike” shall

take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




       2
         A person by the name of George E. Seymore previously filed Seymore v. Barnes, et al.,
No. 92-2946-jsg (W.D. Tenn. Dec. 31, 1992), which was dismissed as frivolous. However, it is
unclear from the docket whether it is the same person and, if so, whether he was incarcerated
when the case was filed.

                                                  9
